Citation Nr: 1209560	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video-conference hearing in July 2010.  At the hearing, the parties agreed to hold the record open for 30 days to allow for the submission of additional evidence.  Additional evidence, which consisted of a letter from the Veteran's ex-wife, was added to the record during that time period and was not accompanied by a waiver.  Although this evidence was not accompanied by a waiver of RO review, it is not relevant and material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. 
§ 20.1304(c) (2011) to the issue before the Board, and a remand for RO consideration is not required. 


FINDING OF FACT

The Veteran does not have PTSD due to an in-service stressor. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in August 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records and hearing testimony. 

A VA examination is not required in this case to address etiology of the Veteran's claimed PTSD, because, as discussed in detail below, the Board has determined that the Veteran's allegations of in-service stressors lack sufficient credibility to be relied upon, absent independent corroboration (of which there is none), to support a diagnosis of PTSD to support the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.304(f).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran contends that he currently suffers from PTSD as a direct result of service in Vietnam.  He asserts that from June 1969 to June 1970, he was assigned to the 6th Army Surgeons Office and was sent on temporary duty (TDY) to DaNang in November 1969 for a three week stay where he opened body bags, evaluated casualties and completed morbidity reports.  He asserted that received another TDY in April 1970 to a medical clearing center in Saigon where he spent two weeks performing the same duties.  He stated that he did not recognize any of the casualties and upon returning to Ft. Ord, he requested a transfer to any duty assignment with the hope that he would not have to address the issue of examining someone that he knew.  He reported that he was transferred to HHC 3rd Armored Division in Frankfurt, Germany where he spent the rest of his active duty service.

A review of the evidence of record shows that the Veteran has a current diagnosis of PTSD based on his claimed Vietnam service.  

The Veteran's DD Form 214 and his personnel records show that the Veteran service with the United States Army from February 1969 to February 1971, as a clerk and medical records specialist stationed at Ft. Ord, California, with an overseas tour in Germany from June 1970 to February 1971.  The records do not indicate any involvement in combat, nor do they show that the Veteran received any combat-related awards or decorations.  Significantly, the Veteran's personnel records do not show that the Veteran was sent to Vietnam at any time during his period of active duty.  There is no evidence of his claimed duty assignments to the 6th Army Surgeons Office in DaNang in November 1969 or a duty assignment in April 1970, to a medical clearing center near Saigon.   

The Veteran reiterated his stressor statements at an August 2009 RO hearing and at a July 2010 video-conference hearing.  He stated that he was not attached to another unit but was individually ordered to his two assignments to Vietnam.  With respect to verification of his asserted stressors, he reported that he has not been able to contact any of the individuals that he served with.  He further testified that his ex-wife burned all copies of documents or pictures that might provided verification of his Vietnam service.  However, he indicated that he would try to obtain a letter from her that would attempt to corroborate his claimed stressors.

In a letter received in August 2010, the Veteran's ex-wife reported on the emotional toll of her marriage to the Veteran as well the difficulties that she has continued to experience after their divorce.  She did not provide any corroborating evidence of the Veteran's claimed Vietnam service.
  
Since there has been a diagnosis of PTSD, the Board must determine whether there is a corroborated in-service stressor to determine whether the Veteran's current PTSD could be related to service. 

Initially, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat- related activities  

The Board acknowledges the Veteran's statements that he served on two different occasions in Vietnam where he opened body bags, evaluated casualties and completed morbidity report.  Nevertheless, these experiences have not been corroborated by official service records or other credible supporting evidence. Aside from a period of overseas service in Germany, the Veteran's service personnel records do not document any other overseas service.  Simply put, there is no evidence of the Veteran's service in Vietnam.  The Veteran has not provided any evidence that would allow verification of his claimed stressor.  Importantly, the Veteran's claimed stressors are not consistent with the places, types and circumstances of his service.  Thus, even though there is medical evidence that the Veteran does suffer from PTSD, his claim must fail since there is no competent evidence that any PTSD is related to a verified stressor.  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78   (1994).  Service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during his active duty service. 

The Board acknowledges the Veteran's assertions.  However, the Veteran's statements alone are insufficient to support a grant of service connection.  It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, or symptoms. However, his statements are inconsistent with the other evidence of record and, thus, lack credibility.  Importantly, as noted above, the Veteran claimed that he was sent on temporary duty on two separate occasions to Vietnam. However, service personnel records fail to show any service in Vietnam.  Moreover, the Veteran has not been able to provide any corroborating evidence to substantiate his stressor statements.   Accordingly, the Veteran cannot be considered a reliable historian and, in turn, is not credible.  Thus, his statements have no probative value and are outweighed by the remaining evidence of record. 

In conclusion, the preponderance of the evidence is against finding that PTSD is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.





ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


